IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00110-CR

                        IN RE JEFFERY DEWAYNE BYRD


                                 Original Proceeding
                                   ______________

                            From the 54th District Court
                             McLennan County, Texas
                              Trial Court No. 95-78-C


                           MEMORANDUM OPINION

       In this proceeding, Jeffery Dewayne Byrd seeks a writ of mandamus from this

Court compelling the trial court to withdraw an order to withhold funds from his inmate

account. The procedure necessary to complain about an order to withhold funds from

an inmate account was described in Harrell v. State, 286 S.W.3d 315 (Tex. 2009). Pursuant

to that procedure, a motion complaining about the withdrawal order should be filed with

the trial court clerk for the trial court that signed the order. In re Buhl, 622 S.W.3d 396,

397 (Tex. App.—Waco 2020, orig. proceeding). If the trial court denies the relief requested

in the motion, then an appeal, which will be a civil proceeding, can be taken from that

denial. Id.

                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Smith, and
       Justice Rose 1
Petition denied
Opinion delivered and filed April 27, 2022
Do not publish
[OT06]




1
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

In re Byrd                                                                                         Page 2